 


110 HR 201 IH: Housing Opportunities Made Easier Act
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 201 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Rothman introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To authorize 150,000 incremental vouchers for tenant-based rental assistance under section 8 of the United States Housing Act of 1937 to help meet the housing needs of low-income families. 
 
 
1.Short titleThis Act may be cited as the Housing Opportunities Made Easier Act or the HOME Act. 
2.Increase in incremental section 8 rental assistance vouchers 
(a)Provision of incremental vouchersSubject only to the appropriation of sufficient amounts pursuant to subsection (b), in fiscal year 2008 the Secretary of Housing and Urban Development shall provide to public housing agencies tenant-based rental housing assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for 150,000 incremental vouchers, and shall renew such vouchers in each fiscal year thereafter. 
(b)Authorization of appropriationsThere are authorized to be appropriated— 
(1)for fiscal year 2008, such sums as may be necessary to provide the incremental vouchers described in subsection (a); and 
(2)in each fiscal year thereafter, such sums as may be necessary to renew the vouchers described in subsection (a) for that year.  Any amounts appropriated pursuant to this subsection shall remain available until expended.  
 
